SUPERIOR COURT
OF THE
STATE OF DELAWARE

CRAlG A. KARSNlTZ SUSSEX COUNTY COURTHOUSE
JUDGE l THE CIRCLE, SUITE 2
GEORGETOWN, DELAWARE 19947

TELEPHONE (302) 856-5264

February 8, 2019

Rodney V. Hitchens

SBI #167546

J ames T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, Delaware 19977

RE: State v. Hitchens,
Def. ID#86S10105DI (R-6)

Date Submitted: January 14, 2019
Date Decided: February 8, 2019

Dear I\/Ir. Hitchens,

Pending before the Court is the sixth motion for postconviction relief filed pursuant to
Superior Court Criminal Rule 61 (“Rule 61 ") by Rodney V. Hitchens (“Defendant”) in this matter.l
The motion is summarily dismissed and procedurally barred.

Following a bench trial in 1986, Defendant was found guilty of rape in the first degree,
robbery in the first degree, and unlawful imprisonment in the second degree. Defendant received a
mandatory sentence of life imprisonment for the rape charge and an additional eight years for the

robbery and false imprisonment charges. The Delaware Supreme Court affirmed Defendant’s

convictions2

 

' The motion has been referred to me upon Judge Graves’ retirement ln sorting through
the file, it became clear that one previous motion was not numbered correctly, throwing off the
total count of motions filed in this case. This is, in fact, the sixth motion filed by Mr. Hitchens.

2 Hitchens v. State, 1988 WL 19715 (Del. Feb. 24, 1988).

ln December of 1 989, Defendant filed his first motion for post conviction relief. That motion
was denied on the merits. Defendant filed an appeal with the Delaware Supreme Court that was later
withdrawn. Defendant’s subsequent motions for postconviction relief have all been denied as
procedurally barred.

Defendant filed this extremely untimely Rule 61 Motion on January 14, 2019. He does not
assert a retroactively applicable right that was newly recognized after his judgment became final.
Pursuant to Rule 61(d)(2), the Court must summarily dismiss Defendant’s sixth motion unless
Defendant has plead with particularity that new evidence exists that creates a strong inference that
he is actually innocent in fact of the acts underlying the charges for which he was convicted or he
has plead with particularity a claim that a new rule of constitutional law, made retroactive to cases
on collateral review by the United States Supreme Court or the Delaware Supreme Court, applies
to his case and renders the conviction invalid.3

Defendant alleges he has a colorable claim that there was a miscarriage of justice because
of a constitutional violation that undermined the fundamental legality, reliability, integrity or fairness

of the proceedings leading to his conviction. This exception to the procedural bars was contained in

 

3 Rule 61(d)(2) provides:

(2) Second or subsequent postconviction motions. - A second or subsequent
motion under this rule shall be summarily dismissed, unless the movant was
convicted after a trial and the motion either:

(i) pleads with particularity that new evidence exists that creates a strong inference
that the movant is actually innocent in fact of the acts underlying the charges of
which he was convicted;

or

(ii) pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant’s case and renders the conviction

or death sentence invalid.

a previous version of Rule 61. However, review of Defendant’s motion is controlled by the verison
of Rule 61 in effect on January 14, 2019,4 and the “integrity” excuse has been removed from the

language of Rule 61. Therefore, Defendant’s present motion is summarily dismissed under Rule

61(d)(2).
IT IS SO ORDERED.
Very truly yours,
/ " /
Craig . Karsnitz
oc: Prothonotary
cc: Department of Justice

Public Defender’s Office

 

4 Colll`ns v. State, 2015 WL 4717524, at *1 (Del. Aug. 6, 2015).

3